DETAILED ACTION
This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.

It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. 
To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate the Manual of Patent Examining Procedure (MPEP), and other USPTO, publically available educational resources.

[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (WO 2008/001085).
With respect to claim 1, Hill discloses a new combination Band-Aid® type of bandage 2,3,4 and wet wipe pouch 9 attached to the non-wound facing side of said bandage 2,3,4 (as shown in Fig. 1 of Hill).
With respect to claim 2, Hill discloses that the wet wipe pouch 9 is attached in such a way to be easily removable while leaving the bandage intact (Hill, pg. 4, lines 14-18). 

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheremet et al. (US 2015/0209188).
With respect to claim 3, Scheremet et al. disclose a combination including a wet wipe pouch 710 and a bandage 715 that are not attached but simply packaged in the same individual, package 705 (Scheremet et al., paragraph [0033]; Figs. 7A and 7B). While Scheremet et al. does not explicitly state that the package is sterile, one of ordinary skill n the art would understand that such packages would be sterile in order to not contaminate the medical supplies. 
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, lines 1-2, “the non-wound facing side of said bandage” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “non-wound facing side of said bandage” exists in the claim, Applicant must first recite in the claims that there is “a non-wound said of said bandage” before referring to “the non-wound said of said bandage” or “said non-wound said of said bandage.” 
Claim 3 has a similar problem. Since claim 3 is written as an independent claim, none of the terms have been introduced yet. Therefore, “the wet wipe pouch” and “the bandage” have no antecedent basis in the claims. 
Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not clearly include a preamble of the claim and a body of the claim. A preamble is an introductory statement of what is being claimed and the body is the listing of the limitations of the product being claimed. The preamble and body of the claim are separated by a transition word such as “comprising” or “consisting of.” For example, the preamble of claim 1 might be: --A combination adhesive bandage and wet wipe pouch comprising:--. Applicant may wish to review the claims of the cited patents in this communication to get a better understanding of how claims are written. 
Applicant has used the trademark Band-Aid® in claim 1. The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112, second paragraph. However, a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP §2173.05(u).
In this case, Applicant appears to be attempting to use the trademark Band-Aid® to define the type of bandage being claimed. Thus, in this case, the use of the trademark is improper. Applicant should change the trademark to a generic description of the structure. For example, Applicant could recite, --an adhesive bandage--. 
Claims 2-3 are independent claims because they do not directly refer to another claim. However, Applicant’s language “The above mentioned bandage combination” suggests that Applicant intended the claims to be a dependent claims depending, perhaps, from claim 1. Thus, it is not clear if these claims are an independent claim or a dependent claim. For purposes of expediting examination, claim 2 will be interpreted as a dependent claim, depending from claim 1. Due to inconsistencies of claim limitations (see below 35 U.S.C. 112(d) rejection of claim 3),  claim3 will be interpreted as being an independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As mentioned above in the 112(b) rejection, it is not clear if claim 3 is an independent or dependent claim. If claim 3 is intended to be a dependent claim, then it would be rejected under 35 U.S.C. 112(d)  because it does not include all the limitations of claim 1. Claim 1 recites that the wet wipe pouch is attached to the bandage while claim 3 recites that the wet wipe pouch and the bandage are not attached. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Specification
Applicant has submitted several different versions of the specification since the initial filing of the application. However, none of these subsequently filed specifications have used proper amendment procedure. Thus the current specification of record is the originally filed specification. It is noted that this specification describes 8 Figures in the drawings. If Applicant does not have eight figures, than the specification should be amended using proper amendment procedure to correctly describe the actual figures in the drawings. 
It appears that Applicant may be confusing references numbers used in the drawings with Figure numbers for labeling each separate view. Below, the examiner has annotated Applicant’s drawings to explain the difference. 

    PNG
    media_image1.png
    730
    583
    media_image1.png
    Greyscale


Thus, it appears that Applicant has three Figures and therefore the specification should include a section including a brief description of three Figures. For example Applicant could submit:
--Brief Description of the Drawings: 
Fig. 1 shows package containing a wet wipe type pouch adhering to the Band-Aid® bandage. 
Fig. 2 shows a wet wipe pouch in the process of being peeled off of the Band-Aid® bandage. 
Fig. 3. shows a package containing a wet wipe pouch that is not adhered to the Band-Aid®  type bandage but enclosed in the same sterile, individual wrap alongside the Band-Aid®. --



Drawings
Similarly to the specification, Applicant has submitted several different versions of the drawings since the initial filing of the application. However, none of these submissions have followed proper drawing amendment procedure. Thus the current drawings of record are the drawings initially filed with the Application. These drawings are improper because they individual views are not labeled with Figure labels. 
To properly amend the drawings any replacement sheets submitted should be labeled “Replacement Sheet” at the top. If Applicant is adding additional drawing sheets, these should each  be labeled as “New Sheet.” 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 31, 2021